EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 14, 2008 (the
“Effective Date”), by and among Technest Holdings, Inc. (with its subsidiaries,
the “Company”), a Nevada corporation, and Nitin V. Kotak (the “Executive”)
located in Silver Spring, Maryland.
 
WITNESSETH THAT
 
WHEREAS, the Company wishes to employ the Executive to render services as the
Chief Financial Officer of the Company on the terms and conditions set forth in
this Agreement; and
 
WHEREAS, the Executive wishes to be retained and employed by the Company on such
terms and conditions;
 
THEREFORE, in consideration of the premises, the mutual agreements set forth
below and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
 
1.            Employment:  The Company hereby employs the Executive, and the
Executive accepts such employment and agrees to perform services for the Company
as described herein, for the period of time and upon the other terms and
conditions set forth in this Agreement.
 
2.            Term:  Unless terminated at an earlier date in accordance with
Section 8 of this Agreement or otherwise extended by agreement of the parties,
the term of the Executive’s engagement hereunder shall be for a period of 5
years (the “Term”), commencing on the Effective Date.  The period of engagement
may be extended by written agreement between the parties, provided that certain
provisions relating to compensation may change upon commencement of any
extension hereto.
 
3.            Position and Duties
 
(a)            Service with the Company:  During the Term of the Executive’s
engagement, the Executive shall be employed in the position of Chief Financial
Officer of the Company.
 
(b)            Service with Subsidiaries: During the Term of the Executive’s
engagement, he may be appointed to serve as an officer or director of certain of
the Company’s wholly or majority owned subsidiaries.  Such service shall be a
duty and responsibility of the Executive and be governed by the terms of this
employment agreement.  Such duties shall be performed by the Executive for no
additional consideration.  As of the Effective Date, Executive is Chief
Financial Officer of the Company’s wholly owned subsidiary, Genex Technologies,
Inc.
 
- 1 -

--------------------------------------------------------------------------------


 
(b)            Performance of Duties The Executive agrees to serve the Company
faithfully and to the best of Executive’s ability and to devote his full working
time, attention and efforts exclusively to the business and affairs of the
Company during the Executive’s engagement by the Company. Any exceptions to this
arrangement shall be subject to approval by the Company’s Board of
Directors.   The Executive hereby confirms that Executive is under no
contractual commitments inconsistent with Executive’s obligations set forth in
this Agreement and that, during the Term of this Agreement, Executive will not
render or perform services to or for any other corporation, firm, entity or
person which are inconsistent with the provisions of this Agreement.  While
Executive remains employed by the Company, the Executive may participate in
reasonable professional, charitable and/or personal investment activities
including participating on the Board of other corporations, so long as such
activities do not individually or in the aggregate interfere with the
performance of Executive’s obligations under this Agreement.
 
4.            Compensation
 
(a)            Base Compensation:  As compensation for services to be rendered
by the Executive under this Agreement, the Company shall pay to the Executive,
during the Term of the Executive’s engagement and subject to the termination
provisions of Section 8 of this Agreement, a base payment of $220,000 per year
(the “Annual Salary”), which payment shall be paid in arrears in accordance with
the Company’s normal procedure and policies.  The Executive shall be eligible
for periodic cost of living or merit raises at the discretion of the Company.
 
(b)            Bonus
 
(i) Cash Compensation: In addition to the Annual Salary, the Executive shall be
eligible to receive cash bonus compensation from time to time as determined by
the Board of Directors of the Company or a compensation committee of the Board
of Directors of the Company, or subset of such committee, composed in accordance
with the corporate governance requirements of the applicable listing exchange.
 
 (ii) Equity Compensation: In addition to the Annual Salary and cash bonus, the
Executive shall be eligible to receive equity bonus compensation from time to
time in amounts and upon conditions determined by the Board of Directors of the
Company, or a compensation committee of the Board of Directors of the Company or
a subset of such committee, composed in accordance with the corporate governance
requirements of the applicable listing exchange.
 
- 2 -

--------------------------------------------------------------------------------


 
Initial Grant of Stock:  Within three business days of the Effective Date, the
Company shall issue to the Executive fifty thousand (50,000) shares of the
Company’s Common stock (the “Shares”) pursuant to the Company’s 2006 Stock Award
Plan and in accordance with the restricted stock agreement between the Company
and the Executive in the form previously approved by Company’s Board of
Directors (the “Restricted Stock Agreement”), provided, however, that the Shares
shall vest on the first anniversary of the Effective Date.
 
(c)            Expenses: The Company shall pay or reimburse the Executive for
all reasonable and necessary out-of-pocket expenses incurred by the Executive in
the performance of the Executive’s duties under this Agreement, subject to the
Company’s normal policies for expense authorization and verification.
 
(d)            Liability Insurance: The Company agrees to maintain Directors and
Officers liability insurance upon terms and conditions consistent with industry
practices.
 
(e)            Benefits: The Executive shall be entitled to receive and
participate in all benefits offered to full-time Executives of the Company,
including, but not limited to, health and dental insurance, life insurance,
participation in the Company’s 401(k) plan and vacation benefits.


5.            Confidential Information   Except as permitted or directed by the
Company’s Board of Directors in writing or as required by operation of law,
during the Term of this Agreement or at any time thereafter, the Executive shall
not divulge, furnish or make accessible to anyone or use in any way (other than
in the ordinary course of business of the Company) any Confidential
Information.  “Confidential Information” shall include any information of the
Company or any affiliate, customer, subsidiary, supplier or other business
associate of the Company or any affiliate (including but not limited to any
trade secrets or other private matters) that the Executive has acquired or
become acquainted with or will acquire or become acquainted with prior to the
termination of the period of the Executive’s engagement by the Company
(including engagement by the Company or any affiliated companies prior to the
Effective Date) whether developed by the Executive or by others,  and
 
- 3 -

--------------------------------------------------------------------------------


 
 which is not known or generally available to the general public or of a type
which the Company has customarily made available to the general public including
but not limited to any trade secrets, confidential or secret designs, processes,
formulae, plans, devices or material (whether or not patented or patentable)
directly or indirectly useful in any aspect of the business of the Company, any
customer or supplier lists of the Company, any confidential or secret
development or research work of the Company, or any other confidential or secret
aspects of the business of the Company.  The Executive acknowledges that the
above-described knowledge or information constitutes a unique and valuable asset
of the Company and represents a substantial investment of time and expense by
the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company.   Both during and after the Term of
the Executive’s engagement, the Executive will refrain from any acts or
omissions that would reduce the value of such knowledge or information to the
Company.  The foregoing obligations of confidentiality shall not apply to any
knowledge or information that is published and publicly available or which
subsequently becomes generally publicly known in the form in which it was
obtained from the Company, other than as a direct or indirect result of the
breach of this Agreement by the Executive.
 
6.            Ventures   If, during the Term of the Executive’s engagement, the
Executive is engaged in or associated with the planning or implementing of any
project, program or venture involving the Company and a third party or parties,
all right in such project, program or venture shall belong to the Company,
unless prior written consent from the Company is obtained.  Except as approved
by the Board, or its designee, the Executive shall not be entitled to any
interest in such project, program or venture or to any commission, finder’s fee
or other compensation in connection therewith other than the compensation to be
paid to the Executive as provided in this Agreement.  The Executive shall
disclose to the Board of Directors any arrangement through which the Executive
acquires or may acquire any interest, direct or indirect, in any vendor or
customer of the Company.
 
7.            Intellectual Property Rights
 
(a)            Disclosure and Assignment  The Executive will promptly disclose
in writing to the Company complete information concerning each and every
invention, discovery, improvement, device, design, apparatus, practice, process,
method or product, whether patentable or not, made, developed, perfected,
devised, conceived or first reduced to practice by the Executive, either solely
or in collaboration with others, whether or not during regular working hours,
relating either directly or indirectly to the business, products, practices or
techniques of the Company or arising out of or relating to the services provided
hereunder (the “Developments”).  The Executive, to the extent that Executive has
the legal right so to do, hereby acknowledges that any and all of the
Developments and all originals and copies of all notebooks, disks, tapes,
computer programs, reports, proposals and materials evidencing, incorporating,
constituting, representing or recording any Development or Confidential
Information or any other information or materials furnished to Executive by the
Company are the sole property of the Company.  The Executive agrees to assign
and hereby does assign to the Company any and all of the Executive’s right title
and interest throughout the world in and to any and all of the Developments and
anything tangible which evidences, constitutes, represents or records any
Development (the “Assignment”).  During the period commencing the day after the
Executive’s last day performing services for the Company and ending one year
after termination of the Executive’s engagement with the Company, at the request
of the Company, the Executive will confer with the Company and its
representatives for the purpose of disclosing all Developments to the Company,
provided that such conference is at the Company’s expense and the Executive is
compensated at an hourly rate equal to the Executive’s final Annual Salary
divided by two-thousand eighty (2080).
 
- 4 -

--------------------------------------------------------------------------------


 
(b)            Limitation on Section 7(a)  The provisions of Section 7(a) shall
not apply to any Development meeting the following conditions: (i) such
Development was developed entirely on the Executive’s own time without the use
of any Company equipment, supplies, facility or trade secret information; and
(ii) such Development does not relate directly or significantly to the business
of the Company, to the Company’s actual or demonstrably anticipated research or
development; or result from any work performed by the Executive for the Company.
 
(c)            Copyrightable Material All right, title and interest in all
copyrightable material that the Executive shall conceive or originate, either
individually or jointly with others, and which arises out of the performance of
this Agreement, will be the property of the Company and are by this Agreement
assigned to the Company along with ownership of any and all copyrights in the
copyrightable material.  Upon request and without further compensation
therefore, but at no expense to the Executive, the Executive shall execute all
papers and perform all other acts necessary to assist the Company to obtain and
register copyrights on such material in any and all countries, except that the
Executive shall be compensated at an hourly rate equal to the Executive’s final
Annual Salary divided by two-thousand eighty (2080) for compliance with this
provision following termination or expiration of this Agreement.  Executive
agrees that to the extent the copyright laws of the United States apply to the
Developments, the Developments constitute “works made for hire” as defined in
the United States Copyright Act.  To the extent not considered as works made for
hire, such works are hereby assigned to the Company under the Assignment
provision of this Section 7.
 
(d)            Executive hereby agrees, without payment of any additional
consideration to Executive to: (i) promptly disclose all Developments to the
Company; (ii) assist the Company in every reasonable manner to obtain patents or
copyrights thereon in any and all countries for the Company’s benefit; and (iii)
to execute all such patent applications, patent or copyright assignments and
other lawful documents, and to take all such other actions, as the Company may
request to otherwise carryout the purposes of this Agreement.  In connection
with this Section 7, Executive hereby irrevocably grants power of attorney to
the Company to act for and on Executive’s behalf to execute, register and file
any such applications, and to do all other lawfully permitted acts to further
the registration, prosecution and issuance of patents, copyrights or similar
protections with the same legal force and effect as if executed by
Executive.  The out-of-pocket cost of filing and prosecuting patent applications
and obtaining copyright registration for the Developments shall be borne by the
Company.
 
(e)            It is understood that this Section 7 applies, without limitation,
to any and all oral communications and writings, including, without limitation,
notes, drawings, specifications, schematics, flow charts, software, algorithms
and engineering, sales, marketing and financial plans, and studies and reports
that are prepared, compiled or acquired by or on behalf of Executive during the
Term of this Agreement.
 
- 5 -

--------------------------------------------------------------------------------


 
8.            Termination of Engagement
 
(a)            Grounds for Termination  The Executives engagement shall
terminate prior to the expiration of Term or any extension thereof in the event
that at any time: (i) the Executive dies; (ii) the Company elects to terminate
this Agreement for Cause, as defined in Section 8(b) below, and notifies the
Executive in writing of such election; (iii) the Company elects to terminate
this Agreement without Cause and notifies the Executive in writing of such
election; (iv) the Executive elects to terminate this Agreement and notifies the
Company in writing of such election; or (v) the Executive elects to terminate
this Agreement for Good Reason, as defined below in Section 8(c) and notifies
the Company in writing of such election.
 
(b)            Cause Defined  “Cause” means that (i) the Executive has willfully
or recklessly breached the provisions of Sections 5, 6 or 7 of this Agreement in
any material respect; (ii) the Executive has engaged in willful misconduct which
has resulted in material financial harm to the Company; (iii) the Executive has
committed fraud or embezzlement in connection with the Company’s business; or
(iv) the Executive has been convicted or has pleaded nolo contendere to a felony
or a crime of moral turpitude.
 
(c)            Good Reason Defined  “Good Reason” shall mean (i) the assignment
of the Executive to any duties materially inconsistent in any respect with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
3 of this Agreement or any other action by the Company which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive; (ii) any termination or reduction of a
material benefit under any benefits plan in which the Executive participates
unless (1) there is substituted a comparable benefit prior to such termination
or reduction or (2) benefits under such plan are terminated or reduced with
respect to all employees of the Company previously granted benefits thereunder;
or (iii) without limiting the generality of the foregoing, any material breach
of this Agreement by the Company or any successor thereto.
 
(d)            Effect of Termination  Notwithstanding any termination of this
Agreement, the Executive, in consideration of the Executive’s engagement
hereunder, shall remain bound by the provisions of this Agreement which
specifically relate to periods, activities or obligations upon or subsequent to
the termination of the Executive’s engagement, including without limitation
Sections 5 and 7.
 
- 6 -

--------------------------------------------------------------------------------


 
(e)            Surrender of Records and Property  Upon termination of the
Executive’s engagement with the Company, the Executive shall deliver promptly to
the Company all records, manuals, books, blank forms, documents, letters,
memoranda, notes, notebooks, reports, data, tables, calculations or copies
thereof that relate in any way to the business, products, practices or
techniques of the Company, and all other property, trade secrets and
confidential information of the Company, including, but not limited to, all
documents that, in whole or in part, contain any trade secrets or confidential
information of the Company, which in any of these cases are in Executive’s
possession or under the Executive’s control.
 
(f)            Payment Continuation  If the Executive’s engagement with the
Company is terminated by the Company pursuant to clause (iii) of Section 8(a) of
this Agreement or by the Executive pursuant to clause (v) of Section 8(a) of
this Agreement, then the Company shall continue to pay to the Executive’s Annual
Salary payments  and shall continue to provide medical benefits comparable to
those the Executive participated in during his engagement with the Company for
the Executive and his eligible dependents for a period of one year from the date
of such termination.  If the Executive’s engagement is terminated pursuant to
clauses (i), (ii) or (iv) of Section 8(a) of this Agreement, the Executive’s
right to Annual Salary payments and benefits shall immediately terminate, except
as may otherwise be required by applicable law.
 
(g)            Change of Control Notwithstanding the foregoing, in the event
that a Change of Control (as defined below) occurs during the Term of this
Agreement and the Executive is terminated as a result of such Change of Control
(other than for Cause), the Company shall pay to the Executive, in cash within
30 days after the date of termination, the amount equal to the Annual Salary,
together with any earned Annual Salary through the date of termination and any
accrued vacation pay. For purposes of this Section, any one of the following
events shall be considered a “Change of Control”:
 
                (i)   
the acquisition by any “person” (as such term is defined in Section 3(a)(9) of
the Securities Exchange Act of 1934) of any amount of the Company’s Common Stock
so that it holds or controls fifty percent (50%) or more of the Company’s Common
Stock;



                (ii)      
a merger or consolidation after which fifty percent (50%) or more of the voting
stock of the surviving corporation is held by persons who were not stockholders
of the Company immediately prior to such merger or consolidation;



                (iii)             
the sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity in which immediately after such sale or
disposition, the Company’s stockholders hold less than 50% of the combined
voting power of such entity’s outstanding securities; or



(iv)            approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.


- 7 -

--------------------------------------------------------------------------------


 
9.            Non-Competition.
 
(a) The Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Company and accordingly agrees as follows:
 
(i) During the Term of the Executive’s engagement and, for a period of one year
following the date Executive ceases to be employed by the Company (the
“Restricted Period”), the Executive will not, whether on Executive’s own behalf
or on behalf of or in conjunction with any person, company, business entity or
other organization engaged in a Competitive Business (as defined below),
directly or indirectly solicit or assist in soliciting on behalf of any entity
engaged in a Competitive Business, the business of any client or prospective
client:
 
(A) with whom Executive had personal contact or dealings on behalf of the
Company during the one year period preceding termination of Executive’s
engagement with the Company;
 
(B) with whom Executives reporting to Executive have had personal contact or
dealings on behalf of the Company during the one-year period immediately
preceding the termination of the Executive’s engagement; or
 
(C) for whom Executive had direct or indirect responsibility during the one-year
period immediately preceding Executive’s termination of employment.
 
(ii) During the Restricted Period, Executive will not directly or indirectly:
 
(A) engage in a Competitive Business;
 
(B) enter the employ of, or render any services to, any person or entity (or any
division of any person or entity) who or which engages in a Competitive
Business; provided that Executive shall not be prohibited from rendering any
services to any company that derives less than 10% of its revenues from a
Competitive Business (a “Permitted Company”), if such services or employment
relate solely to a business of the Company that is not in competition with a
Competitive Business;
 
- 8 -

--------------------------------------------------------------------------------


 
(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant;
provided, however, a Competitive Business shall not include a Permitted Company,
or
 
(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company and customers, clients, suppliers partners, members or investors of the
Company of which it is reasonable to expect that Executive is aware.
 
(iii) For purposes of this Agreement, “Competitive Business” means the
development, manufacture, license, sale or provision of products or services
that the Company currently, or at any time during the Term of this Agreement,
sells, manufactures, licenses or provides.
 
(iv) Notwithstanding anything to the contrary in this Agreement, the Executive
may, directly or indirectly own, solely as an investment, securities of any
person engaged in a Competitive Business which is publicly traded on a national
or regional stock exchange or on the over-the-counter market if the Executive
(i) is not a controlling person of, or a member of a group which controls, such
person and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such person.
 
(v) During the Restricted Period, the Executive will not, whether on the
Executive’s own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:
 
(A) solicit or encourage any employee of the Company to leave the employment of
the Company; or
 
(B) hire any such employee who was employed by the Company as of the date of
Executive’s termination of employment with the Company or who left the
employment of the Company coincident with, or within six months prior to or
after, the termination of Executive’s employment with the Company.
Notwithstanding the foregoing, Executive will not be restricted from hiring any
employee who is terminated without Cause by the Company.
 
(vi) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company any individual consultant
then under contract with the Company.
 
- 9 -

--------------------------------------------------------------------------------


 
(b) It is expressly understood and agreed that although the Executive and the
Company consider the restrictions contained in this Section 9 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

10.            Indemnification - In the event that the Executive is made, or
threatened to be made, a party to any action or proceeding, whether civil or
criminal, by reason of the fact that the Executive is or was a director,
officer, or member of a committee of the Board or serves or served any other
corporation, partnership, joint venture, trust, the Executive benefit plan or
other enterprise in any capacity at the request of the Company, or resulting
from any of the Executive’s actions in any of the foregoing roles the Executive
shall be indemnified by the Company and the Company shall advance the
Executive’s related expenses to the fullest extent permitted by law (including
without limitation, damages, costs and reasonable attorney fees), as may
otherwise be provided in the Company’s Articles of Incorporation and By Laws as
incurred and will start prior to any judicial preceding. The Company further
covenants not to amend or repeal any provisions of the Articles of Incorporation
or Bylaws of the Company in any manner which would adversely affect the
indemnification or exculpatory provisions contained therein as they pertain to
acts. The provisions of this Section are intended to be for the benefit of, and
shall be enforceable by, each indemnified party and the Executive’s heirs and
representatives. If the Company or any of its successors or assigns (i) shall
consolidate with or merge into any other corporation or entity and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger or (ii) shall transfer all or substantially all of its properties and
assets to such person, then and in each such case, proper provisions shall be
made so that the successors and assigns of the Company shall assume all of the
obligations set forth in this Section 10.
 
11.            Miscellaneous
 
(a)            Counterparts  This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
shall constitute one and the same agreement, and any party hereto may execute
this Agreement by signing any such counterpart.
 
(b)            Severability  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under the
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable under any applicable law or rule, the validity,
legality and enforceability of the other provisions of this Agreement will not
be affected or impaired thereby.  In furtherance and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by, any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may validly and enforceably
be covered.
 
- 10 -

--------------------------------------------------------------------------------


 
(c)            Assignability  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable (including by operation of law) by either party without the prior
written consent of the other party to this Agreement.
 
(d)            Modification, Amendment, Waiver or Termination   No provision of
this Agreement may be modified, amended, waived or terminated except by an
instrument in writing signed by the parties to this Agreement.  No course of
dealing between the parties will modify, amend, waive or terminate any provision
of this Agreement or any rights or obligations of any party under or by reason
of this Agreement.  No delay on the part of the Company or the Executive in
exercising any right hereunder shall operate as a waiver of such right.  No
waiver, express or implied, by the Company of any right or breach by the
Executive shall constitute a waiver of any other right or breach by the
Executive.
 
(e)            Notices  All notices, consents, requests, instructions, approvals
or other communications provided for herein shall be in writing and delivered by
personal delivery, overnight courier, mail, electronic facsimile or e-mail
addressed to the receiving part at the address set forth herein.  All such
communications shall be effective when received.
 
 If to the Company:
 
 Technest Holdings, Inc.
 Attention: General Counsel
 10411 Motor City Drive, Suite 650
 Bethesda, MD 20817
 
 If to the Executive
 
 Nitin V. Kotak
 c/o Technest Holdings, Inc.
 10411 Motor City Drive, Suite 650 
 Bethesda, MD 20817
 
Any party may change the address set forth above by notice to the other party
given as provided herein.
 
(f)     Headings  The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
 
- 11 -

--------------------------------------------------------------------------------


 
(g)     Governing LawALL MATTERS RELATING TO THE INTERPREATION, CONSTRUCTION,
VALIDITY AND ENFORCEMENT OF THE AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF MARYLAND, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS
THEREIN.
 
(h)     Venue; Fees and Expenses Any action at law, suit in equity or judicial
proceeding arising directly, indirectly, or otherwise in connection with, out
of, related to or from this Agreement, or any provision hereof, shall be
litigated only in the state courts located in the State of Maryland, County of
Montgomery or the federal courts in the district which covers such county.  The
Executive and the Company consent to the jurisdiction of such courts.  The
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs in any such action.
 
(i)      Waiver of Right to Jury Trial  Each party hereto hereby waives, except
to the extent otherwise required by applicable law, the right to trial by jury
in any legal action or proceeding between the partied hereto arising out of or
in connection with this Agreement.
 
(j)      Third-Party Benefit  Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.
 
(k)     Withholding Taxes  The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
- 12 -

--------------------------------------------------------------------------------


 
THE PARTIES ACKNOWLEDGE THAT EACH HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND
AGREES TO BE BOUND BY ITS TERMS AND CONDITIONS.  FURTHER, THE PARTIES AGREE THAT
THIS AGREEMENT AND ANY EXHIBITS HERETO ARE THE COMPLETE AND EXCLUSIVE STATEMENT
OF THE AGREEMENT BETWEEN THE PARTIES, WHICH SUPERSEDES ALL PROPOSALS AND ALL
PRIOR AGREEMENTS, ORAL OR WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF.
 


ACCEPTED AND AGREED:        Technest Holdings, Inc.  Nitin V. kotak      /s/
Gino M. Pereira, CEO                                   /s/ Nitin V.
Kotak                                                      Date:           
January 14, 2008                            Date:            January 14,
2008                           

 
 
 
- 13 -